317 S.W.3d 689 (2010)
STATE of Missouri, Respondent,
v.
Courtney C. WALKER, Appellant.
No. WD 70968.
Missouri Court of Appeals, Western District.
August 24, 2010.
Susan L. Hogan, for Appellant.
Robert J. Bartholomew, for Respondent.
Before Division Three: JAMES M. SMART, JR., Presiding Judge, JOSEPH M. ELLIS, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Courtney Walker appeals his convictions of one count of murder in the second degree and one count of armed criminal action and contends that the trial court erred in overruling his motions for judgment of acquittal when the State's evidence was insufficient to prove that he acted with the required mental culpability. After a thorough review of the record, we conclude that there was sufficient evidence from which the trial court could have found Walker guilty beyond a reasonable doubt. An extended opinion would have no precedential value but a memorandum explaining *690 or reasoning has been provided to the parties. Judgment affirmed. Rule 30.25(b).